 Case 1:18-cv-01599-MN Document 94 Filed 04/24/20 Page 1 of 1 PageID #: 4601

                                                                              David M. Fry
                                                                              I.M. Pei Building
                                                                              1105 North Market Street, 12th Floor
                                                                              Wilmington, DE 19801
                                                                              (302) 298-0705 - Direct
                                                                              dfry@shawkeller.com

                                         April 24, 2020
BY CM/ECF
The Honorable Maryellen Noreika
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801
       Re:    Best Med. Int’l, Inc. v. Varian Med. Sys., Inc., et al., C.A. No. 18-1599-MN
Dear Judge Noreika:
        Pursuant to Local Rule 7.1.2(b), Varian respectfully submits the attached decisions from
the Patent Trial and Appeal Board last week denying inter partes review of U.S. Patent Nos.
7,266,175 (“the ʼ175 patent”), which constitutes intrinsic evidence for claim construction. See
Galderma Labs., L.P. v. Sun Pharm. Indus. Ltd., 411 F. Supp. 3d 271, 305 n.14. These decisions
are relevant to the disputed “intensity map” claim term in the ʼ175 patent. See Ex. A at 12 (“In
our view, then, the parties agree that an ‘intensity map’ carried a customary meaning to a person
of ordinary skill in the art. Accordingly, we construe an ‘intensity map’ in a way commensurate
with that customary meaning, as ‘a representation of the variation across a defined area of
radiation of a single beam.’ This construction takes Patent Owner’s proposed construction but
clarifies that the intensity map describes a given beam.”); Ex. B at 10–11 (adopting same).
These decisions support Varian’s arguments presented in the Joint Claim Construction Brief, D.I.
85, beginning with the last full paragraph on page 67 and continuing through the second
paragraph on page 68, and also support Varian’s arguments presented in footnote 16.
                                            Respectfully submitted,
                                            /s/ David M. Fry
                                            David M. Fry (No. 5486)


cc:    Clerk of the Court (via CM/ECF)
       All Counsel of Record (via CM/ECF and e-mail)
